Appeal by employer and insurance carrier from a decision and award of the Workmen’s Compensation Board. The principal question raised is the question of causal connection between the injury and subsequent continuing disability. The claimant was injured on July 10, 1946, when he fell from the second story of his employer’s residence while he was engaged in window washing. He sustained a comminuted fracture of the inferior ramus of the right pubic bone. After the fracture healed and the claimant returned to work, he complained of stomach disorders which caused physical pain interfering with his ability to continue at work. There was medical testimony to the effect that the claimant’s symptoms were psychiatric in nature and were the result of the accident. The board made an award for compensation for reduced earnings. The appellants complain that the referee took into account the report of a psychiatrist who declined to appear for cross-examination because of ill health, but his report was approved and supported by another psychiatrist who was available for cross-examination but whom the appellants did not request to appear. There was also other medical proof to support the finding of causal relationship between the accident and the claimant’s condition. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergen, Coon, Halpern and Imrie, JJ.